PER CURIAM.
We initially accepted jurisdiction to review In re Commitment of Sutton, 884 So.2d 198 (Fla. 2d DCA 2004).1 Upon further consideration of the jurisdictional and merits briefs, and after oral argument in these consolidated cases, we have determined that there is no express and direct conflict with any decision of another district court of appeal or of this Court on the same question of law pursuant to article V, section 3(b)(3) of the Florida Constitution. Accordingly, we have determined that jurisdiction was improvidently granted and hereby dismiss these consolidated review proceedings.
It is so ordered.
PARIENTE, C.J., and WELLS, CANTERO, and BELL, JJ., concur.
ANSTEAD, LEWIS, and QUINCE, JJ., dissent.

. The Second District Court of Appeal consolidated six certiorari petitions and issued a single decision, resulting in six petitions for discretionary review which we consolidated.